DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-27 and 29 are pending.
Claims 5, 28 and 30-31 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Baha A. Obeidat (Reg. No. 66,827) on March 10, 2021.

The application has been amended as follows: 1.	(Currently Amended)  A method for starting a wind farm grid of a wind farm, wherein the wind farm grid has at least one grid connection point connected to an electrical supply grid, and wherein the wind farm grid, in a normal operating mode, 
selecting an establishment mode, different than the normal operating mode, in response to the electrical supply grid having a voltage drop or the wind farm grid being isolated from the electrical supply grid; and
operating the wind farm grid in the establishment mode, wherein in the establishment mode:
at least one voltage-influencing wind power installation provides a [[an ]]wind farm grid voltage, 
at least one current-influencing wind power installation synchronizes to the wind farm grid voltage provided via the at least one voltage-influencing wind power installation, and
the at least one voltage-influencing wind power installation and the at least one current-influencing wind power installation in total provide an electrical power in the wind farm grid, 
wherein operation of the at least one voltage-influencing wind power installation is based on at least a first droop and operation of the at least one current-influencing wind power installation is based on at least a second droop, wherein the first droop has a smaller gradient than the second droop, and wherein each droop of the first and second droops describes a respective relationship between: 
a voltage of the wind farm grid and a reactive power to be supplied or that has been supplied; or 
a frequency of the wind farm grid and a real power to be supplied or has been supplied.
2.	(Previously Presented)  The method as claimed in claim 1, wherein the at least one voltage-influencing wind power installation provides the wind farm grid voltage substantially without power, or supplies a power that is 20% lower than a power supplied by the at least one current-influencing wind power installation.
3.	(Previously Presented)  The method as claimed in claim 1, wherein the at least one voltage-influencing wind power installation operates in a voltage-influencing manner to provide the wind farm grid voltage.
4.	(Previously Presented)  The method as claimed in claim 1, wherein the at least one current-influencing wind power installation operates in a current-influencing manner to provide an electrical power in the wind farm grid.
5.	(Cancelled)  


6.	(Currently Amended)  The method as claimed in claim 1, wherein the operation of the at least one voltage-influencing wind power installation is based on a first reactive power droop describing a relationship between a voltage to be provided by the at least one voltage-influencing wind power installation in the wind farm grid and a reactive power supplied by the at least one voltage-influencing wind power installation,
wherein the operation of the at least one current-influencing wind power installation is based on a second reactive power droop describing a relationship between the [[a ]]voltage of 
wherein: 
the first reactive power droop has a smaller gradient than the second reactive power droop, 
the operation of the at least one voltage-influencing wind power installation is based on a first real power droop describing a relationship between a frequency to be provided in the wind farm grid by the at least one voltage-influencing wind power installation and a real power supplied by the at least one voltage-influencing wind power installation,

the first real power droop has a smaller gradient than the second real power droop.
7.	(Currently Amended)  The method as claimed in claim 6, wherein: 
the at least one voltage-influencing wind power installation provides the voltage based on the supplied reactive power according to the first reactive power droop,
the at least one current-influencing wind power installation supplies the reactive power based on the of the wind farm grid according to the second reactive power droop,
the at least one voltage-influencing wind power installation provides the frequency based on the supplied real power according to the first real power droop, and
the at least one current-influencing wind power installation supplies the real power based on the recorded frequency according to the second real power droop.
8.	(Currently Amended)  The method as claimed in claim 6, wherein [[the ]]a gradient or gain of the second droop, second reactive power droop, or second real power droop is at least twice [[the ]]a gradient or gain of the first droop, reactive power droop, or real power droop, respectively.

selecting of the establishment mode by changing from the normal operating mode to the establishment mode when the wind farm grid has a voltage drop.
10.	(Previously Presented)  The method as claimed in claim 1, comprising:
operating of the wind farm grid in the establishment mode only when the wind farm grid is de-energized.
11.	(Previously Presented)  The method as claimed in claim 1, wherein the at least one current-influencing wind power installation and a further current-influencing wind power installation are synchronized in a cascaded fashion to provide the electrical power in the wind farm grid.
12.	(Previously Presented)  The method as claimed in claim 1, wherein the electrical power provided by the at least one current-influencing wind power installation in the wind farm grid has at least one reactive power component that covers a reactive power requirement of the wind farm grid.
13.	(Currently Amended)  The method as claimed in claim 1, wherein the electrical power provided by the at least one current-influencing wind power installation in the wind farm grid has at least one reactive power component and one real power component, wherein the reactive power component is at least twice 

15.	(Currently Amended)  The method as claimed in claim 1, comprising:
connecting the wind farm grid to the electrical supply grid via a wind farm transformer in response to [[if ]]the wind farm grid having [[has ]]the wind farm grid voltage synchronized to the electrical supply grid or to provide a grid reestablishment voltage at the grid connection point in response to [[if ]]the electrical supply grid having [[has ]]no voltage.
16.	(Previously Presented)  The method as claimed in claim 1, comprising:
ramping down the at least one voltage-influencing wind power installation and the at least one current-influencing wind power installation such that the wind farm grid is de-energized if the electrical supply grid has a voltage drop.
17.	(Previously Presented)  The method as claimed in claim 1, wherein the at least one voltage-influencing wind power installation provides the wind farm grid voltage only when the wind farm grid is de-energized.

a voltage less than 90 percent of the rated voltage; 
a voltage less than 70 percent of the rated voltage; 
a voltage less than 30 percent of the rated voltage; and 
a voltage less than 10 percent of the rated voltage.
19.	(Previously Presented)  The method as claimed in claim 1, wherein the at least one voltage-influencing wind power installation has a DC link circuit fed from a capacitance to provide the wind farm grid voltage, wherein the capacitance is configured to supply the DC link circuit with a DC voltage in the event of a voltage drop in the electrical supply grid or in the event of a de-energized wind farm grid such that the at least one voltage-influencing wind power installation provides a stable wind farm grid voltage.
20.	(Currently Amended)  The method as claimed in claim 1, comprising:
recording the [[a ]]voltage drop in the electrical supply grid or detecting a loss of voltage in the wind farm grid by monitoring a voltage of the at least one voltage-influencing wind power installation.
21.	(Currently Amended)  The method as claimed in claim 1, wherein the wind farm grid includes a power controller, wherein the at least one current-influencing wind power installation uses the power controller to supply an electrical power to the the [[a ]]power setpoint value is configured by an wind farm grid operator or by a grid operator of the electrical supply grid, or the electrical power is increased such that in the event of a system deviation it is corrected by an integral controller. 
22.	(Currently Amended)  The method as claimed in claim 1, comprising:
holding back a portion of available electrical power of the at least one current-influencing wind power installation and releasing the held back portion to stabilize a frequency of the electrical supply grid
limiting a supply of electrical power of the at least one current-influencing wind power installation if the wind farm grid or the electrical supply grid has a grid frequency that is an overfrequency; or 
drawing electrical power from the electrical supply grid and consuming the drawn electrical power by a chopper apparatus.
23.	(Previously Presented)  The method as claimed in claim 1, wherein the wind farm grid is configured to receive a weather forecast or to produce a weather forecast, wherein the weather forecast is used to determine a time at which operation of the wind farm grid in the establishment mode is started.
24.	(Previously Presented)  The method as claimed in claim 1, wherein the at least one voltage-influencing wind power installation and the at least one current-influencing wind power installation each operate as voltage-influencing or current-
25.	(Previously Presented)  A wind power installation comprising: 
a controller; and 
a converter configured to operate in a voltage-influencing or current-influencing fashion, wherein the controller actuates the converter such that the wind power installation is configured to be used as the voltage-influencing wind power installation or as the current-influencing wind power installation in the method as claimed in claim 1.
26.	(Previously Presented) The wind power installation as claimed in claim 25, comprising:
a chopper apparatus configured to consumer electrical power from the wind farm grid to support frequency backup control.
27.	(Currently Amended)  A wind farm, comprising: 
at least one first and one second wind power installation, wherein the first wind power installation operates in a voltage-influencing fashion and the second wind power installation operates in a current-influencing fashion to perform the method as claimed in claim 1.

29.	(Currently Amended)  A wind farm, comprising: 
at least one first inverter configured to operates in [[the ]]a voltage-influencing fashion, and at least one second inverter configured to operates in [[the ]]a current-influencing fashion to perform the method as claimed in claim 1[[ 31]], wherein the at least one first inverter configured to operate in the voltage-influencing fashion, and the at least one second inverter configured to operate in the current-influencing fashion are together coupled to an energy storage unit and together form a black starting unit and are configured to be used to operate [[the ]]an energy generation grid in the establishment mode such that the energy storage unit provides the at least one first and the at least one second inverter with energy to operate the establishment mode.
30.	(Cancelled)  
31.	(Cancelled)  







Examiner’s Statement of Reason for Allowance
Claims 1-4, 6-27 and 29 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Wobben (USPGPUB 2015/0028593) discloses a method of operating a wind park having a plurality of wind power installations.  A wind power installation includes an electrical energy storage means associated with the wind power installation to store electrical energy which is consumed for starting up the wind power installation after stoppage and consumed for emergency shutdown of the wind power installation, Brogan et al (USPGPUB 2017/0009745) discloses a control procedure for a wind turbine which is comprised by a wind park, wherein the wind park is connected to the utility grid both via the HVDC power transmission system and via AC auxiliary power transmission system, and Gurunathan et al. (USPPUB 2012/0326516) disclosed a 
Claim 1, operating the wind farm grid in the establishment mode, wherein in the establishment mode:
at least one voltage-influencing wind power installation provides a [[an ]]wind farm grid voltage, 
at least one current-influencing wind power installation synchronizes to the wind farm grid voltage provided via the at least one voltage-influencing wind power installation, and
the at least one voltage-influencing wind power installation and the at least one current-influencing wind power installation in total provide an electrical power in the wind farm grid, 
wherein operation of the at least one voltage-influencing wind power installation is based on at least a first droop and operation of the at least one current-influencing wind power installation is based on at least a second droop, wherein the first droop has 
a voltage of the wind farm grid and a reactive power to be supplied or that has been supplied; or 
a frequency of the wind farm grid and a real power to be supplied or has been supplied.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119